Exhibit 10.47

2003 STOCK INCENTIVE PLAN

OF RF MICRO DEVICES, INC.

Restricted Stock Unit Agreement

(Performance-Based and Service-Based Award for Senior Officers)

THIS AGREEMENT (together with Schedule A and Schedule B, attached hereto, the
“Agreement”), made effective as of                      (the “Effective Date”)
between RF MICRO DEVICES, INC., a North Carolina corporation (the “Company”),
and                     , an employee of, or individual in service to, the
Company or a related entity (the “Participant”);

R E C I T A L S:

WHEREAS, the Compensation Committee (the “Committee”) of the Board of Directors
has approved the grant to the Participant of a contingent right to receive an
award of restricted stock units (as defined in Section 4, below, the “Award”)
for shares of the Company’s common stock (the “Common Stock”) issuable under the
RF Micro Devices, Inc. 2003 Stock Incentive Plan, as amended (or any successor
plan) (collectively, the “Plan”), the grant of which Award is subject to the
attainment of certain performance objectives and the vesting of which Award is
subject to certain service requirements, as further described in this Agreement;

NOW, THEREFORE, in furtherance of the purposes of the Plan, the Company and the
Participant hereby agree as follows:

1. Incorporation of Plan. The rights and duties of the Company and the
Participant under this Agreement shall in all respects be subject to and
governed by the provisions of the Plan, the terms of which are incorporated
herein by reference. In the event of any conflict between the provisions in the
Agreement and those of the Plan, the provisions of the Plan shall govern. Unless
otherwise defined herein, capitalized terms in this Agreement shall have the
same definitions as set forth with the Plan.

2. Certain Defined Terms. The following terms used in this Agreement shall have
the meanings set forth in this Section 2:

(a) The “Award Date” is the date on which the Award or any portion of the Award
is or may be granted to the Participant following the Administrator’s
determination regarding whether all or a portion of the Performance Objectives
have been attained and completion of such other action as may be necessary to
complete the grant of the Award or a portion of the Award. Performance
Objectives may have separate Award Dates.

(b) The “Effective Date” is the effective date of the Agreement, as stated
above.

(c) The “Participant” is                     . Employee ID#             .

(d) “Performance Objectives” are the specific performance objectives identified
in Schedule B attached hereto.

(e) The “Performance Period” “ or “Performance Periods” shall be the Performance
Period or Performance Periods as described in Schedule B. Performance Objectives
may have different Performance Periods, if so provided in Schedule B.

 



--------------------------------------------------------------------------------

(f) The “Restriction Period” is the period beginning on the Award Date and
ending on such date or dates and occurrence of such conditions as described in
Section 3 of Schedule A attached hereto.

(g) The “Shares” shall be that number, if any, of shares of Common Stock subject
to the Award which are or may be granted under this Agreement, as such number
may be determined in accordance with Section 1 of Schedule A.

3. Award Opportunity; Incorporation of the Terms of Schedule A and Schedule B of
the Agreement.

(a) The Company hereby grants to the Participant an opportunity to be granted
the Award for a certain number of shares of Common Stock (as defined above, the
“Shares”) based upon the attainment of at least one and up to five of the
Performance Objectives, all as described in Schedule A and Schedule B, during
the applicable Performance Period. The number, if any, of shares of Common Stock
subject to the Award shall be determined by the Administrator based on the
achievement by the Company of the Performance Objectives described in Schedule
B. No Award of Shares is being granted at this time, and no Award shall be
granted unless and until the Administrator, in its sole discretion and in
accordance with the terms of the Plan and this Agreement, determines whether and
to what extent the Award has been earned (including but not limited to
determining whether and to what extent the Performance Objectives have been
met), determines the number of Shares that shall be subject to the Award and
takes any other action it deems necessary or advisable in order to complete the
grant.

(b) The Participant expressly acknowledges that the terms of Schedule A and
Schedule B shall be incorporated herein by reference and shall constitute part
of this Agreement. The Company and the Participant further acknowledge that the
Company’s signature on the signature page hereof, and the Participant’s
signature on the Grant Letter contained in Schedule A, shall constitute their
acceptance of all of the terms of this Agreement.

4. Grant of Award of Restricted Stock Units. Subject to the terms of this
Agreement and the Plan, the Company shall grant the Participant an award of
restricted stock units (the “Award”) for that number of Shares of Common Stock
as is determined in accordance with Schedule A and Schedule B if and only if a
minimum of one (and up to five) of the Performance Objectives are met during the
Performance Period, as further described in Schedule A and Schedule B. The
number of Shares, if any, subject to the Award shall be determined by the
Administrator in its sole discretion in accordance with the Plan and this
Agreement (including Schedule A and Schedule B) following completion of the
applicable Performance Period. The Award Date shall be as soon as practicable
after the end of each applicable Performance Period and the Administrator’s
determination of the extent, if any, to which the Performance Objectives have
been met and the Award has been earned. The Company shall give notice to the
Participant after each Performance Period regarding whether the Award applicable
to that Performance Period has been granted and the number of Shares subject to
the Award.

5. Dividends and Voting Rights. The Participant or his legal representatives,
legatees or distributees shall not be deemed to be the holder of any Shares
subject to the Award and shall not have any dividend rights, voting rights or
other rights as a shareholder unless and until (and then only to the extent
that) the Award has been earned and vested and certificates for such Shares have
been issued and delivered to him or them (or, in the case of uncertificated
shares, other written evidence of ownership in accordance with applicable laws
shall have been provided).

 

 

2



--------------------------------------------------------------------------------

6. Vesting of Award.

(a) Subject to the terms of the Plan and the Agreement, the Shares subject to
the Award shall be deemed vested, and such Shares shall be distributable as
provided in Section 8 herein, upon such date or dates, and subject to such
conditions, as are described in this Agreement, including Section 3 of Schedule
A. Without limiting the effect of the foregoing, the Shares subject to the Award
may vest in installments over a period of time, if so provided in Schedule A.
The Participant expressly acknowledges that the Award shall vest only upon such
terms and conditions as are provided in Schedule A of this Agreement and
otherwise in accordance with the terms of the Plan.

(b) The Administrator has sole authority to determine whether and to what degree
the Award has been earned and vested and to interpret the terms and conditions
of this Agreement and the Plan.

7. Effect of Termination of Employment; Forfeiture of Award. Except as may be
otherwise provided in the Plan or the Agreement (including but not limited to
Schedule A), in the event that the employment or service of the Participant is
terminated for any reason and the Award has not been earned and vested pursuant
to the terms of this Agreement, then the Award, to the extent not earned and
vested as of the Participant’s termination date, shall be forfeited immediately
upon such termination, and the Participant shall have no further rights with
respect to the Award or the Shares underlying that portion of the Award that has
not yet been earned and vested. The Participant expressly acknowledges and
agrees that the termination of his employment or service shall (except as may
otherwise be provided in the Agreement or the Plan) result in forfeiture of the
Award and the Shares to the extent the Award has not been earned and vested as
of the date of his termination of employment or service.

8. Settlement of Award. The Award, if earned and vested in accordance with the
terms of the Agreement, shall be payable in whole shares of Common Stock. A
certificate or certificates for Shares subject to the Award shall be issued in
the name of the Participant (or his beneficiary) as soon as practicable after,
and only to the extent that, the Award (or portion thereof) has vested.

9. No Right of Continued Employment or Service. Nothing contained in this
Agreement or the Plan shall confer upon the Participant any right to continue in
the employment or service of the Company or a related entity or to interfere in
any way with the right of the Company or a related entity to terminate the
Participant’s employment or service at any time. Except as otherwise expressly
provided in the Plan and this Agreement (including but not limited to
Schedule A), all rights of the Participant under the Plan with respect to the
unearned or unvested portion of his Award shall terminate upon the termination
of employment or service of the Participant with the Company or a related
entity.

10. Nontransferability of Award and Shares. The Award shall not be transferable
(including by sale, assignment, pledge or hypothecation) other than by will or
the laws of intestate succession. The designation of a beneficiary does not
constitute a transfer. The Participant shall not sell, transfer, assign, pledge
or otherwise encumber the Shares subject to the Award until all conditions to
vesting have been met.

 

 

3



--------------------------------------------------------------------------------

11. Withholding; Tax Consequences.

(a) The Participant acknowledges that the Company shall require the Participant
to pay the Company the amount of any federal, state, local, foreign or other tax
or other amount required by any governmental authority to be withheld and paid
over by the Company to such authority for the account of the Participant, and
the Participant agrees, as a condition to the grant of the Award, to satisfy
such obligations. Without limiting the effect of the foregoing, the Participant
understands and agrees that the Administrator may delay the vesting of the Award
(or portion thereof) and the issuance of the underlying Shares in order to
comply with applicable federal, state, local, foreign or other tax and
securities laws, rules and regulations or applicable policies of the Company
implemented to ensure compliance with such laws (including but not limited to
insider trading provisions and the Company’s insider trading policy); provided,
however, that any such delay in vesting of the Award or issuance of Shares shall
not apply to any Shares subject to an effective Rule 10b5-1 trading plan.

(b) The Participant acknowledges that the Company has made no warranties or
representations to the Participant with respect to the tax consequences
(including but not limited to income tax consequences) with respect to the
transactions contemplated by this Agreement, and the Participant is in no manner
relying on the Company or its representatives for an assessment of such tax
consequences. The Participant acknowledges that there may be adverse tax
consequences upon the grant of the Award and/or the acquisition or disposition
of the Shares subject to the Award and that the Participant has been advised
that he should consult with his own attorney, accountant and/or tax advisor
regarding the decision to enter into this Agreement and the consequences
thereof. The Participant also acknowledges that the Company has no
responsibility to take or refrain from taking any actions in order to achieve a
certain tax result for the Participant.

12. Administration. The authority to construe and interpret this Agreement and
the Plan, and to administer all aspects of the Plan, shall be vested in the
Administrator, and the Administrator shall have all powers with respect to this
Agreement as are provided in the Plan. Any interpretation of the Agreement by
the Administrator and any decision made by it with respect to the Agreement is
final and binding.

13. Superseding Agreement; Binding Effect. This Agreement supersedes any
statements, representations or agreements of the Company with respect to the
grant of the Award or any related rights, and the Participant hereby waives any
rights or claims related to any such statements, representations or agreements.
Except as may be otherwise provided in Section 18 of the Plan, this Agreement
does not supersede or amend any existing Change in Control Agreement,
Inventions, Confidentiality and Nonsolicitations Agreement, Employment Agreement
or any other similar agreement between the Participant and the Company,
including, but not limited to, any restrictive covenants contained in such
agreements. This Agreement shall be binding upon and shall inure to the benefit
of the parties hereto and their respective executors, administrators,
next-of-kin, successors and assigns.

14. Governing Law. Except as otherwise provided in the Plan or herein, this
Agreement shall be construed and enforced according to the laws of the State of
North Carolina, without regard to the conflict of laws provisions of any state,
and in accordance with applicable federal laws of the United States.

15. Amendment and Termination; Waiver. Subject to the terms of the Plan and this
Agreement, this Agreement may be modified or amended only by the written
agreement of the parties hereto. Notwithstanding the foregoing, the
Administrator shall have unilateral authority to amend the

 

 

4



--------------------------------------------------------------------------------

Agreement (without Participant consent) to the extent necessary to comply with
applicable law or changes to applicable law (including but not limited to Code
Section 409A). The waiver by the Company of a breach of any provision of the
Agreement by the Participant shall not operate or be construed as a waiver of
any subsequent breach by the Participant.

16. Notices. Except as may be otherwise provided by the Plan, any written
notices provided for in this Agreement or the Plan shall be in writing and shall
be deemed sufficiently given if either hand delivered or if sent by fax or
overnight courier, or by postage paid first class mail. Notices sent by mail
shall be deemed received three business days after mailed but in no event later
than the date of actual receipt. Notice may also be provided by electronic
submission, if and to the extent permitted by the Administrator. Notices shall
be directed, if to the Participant, at the Participant’s address indicated by
the Company’s records, or if to the Company, at the Company’s principal office,
attention Treasurer, RF Micro Devices, Inc.

17. Severability. The provisions of this Agreement are severable and if any one
or more provisions may be determined to be illegal or otherwise unenforceable,
in whole or in part, the remaining provisions shall nevertheless be binding and
enforceable.

18. Restrictions on Award and Shares. The Company may impose such restrictions
on the Award and any Shares issued pursuant to the Award as it may deem
advisable, including without limitation restrictions under the federal
securities laws, the requirements of any stock exchange or similar organization
and any blue sky or state securities laws applicable to such Award or Shares.
Notwithstanding any other provision in the Plan or the Agreement to the
contrary, the Company shall not be obligated to issue, deliver or transfer
shares of Common Stock, to make any other distribution of benefits, or to take
any other action, unless such delivery, distribution or action is in compliance
with all applicable laws, rules and regulations (including but not limited to
the requirements of the Securities Act). The Company may cause a restrictive
legend to be placed on any certificate for Shares issued pursuant to the Award
in such form as may be prescribed from time to time by applicable laws and
regulations or as may be advised by legal counsel. The Administrator may delay
the right to receive or dispose of shares of Common Stock (or other benefits)
upon settlement of the Award at any time if the Administrator determines that
allowing issuance of shares of Common Stock (or distribution of other benefits)
would violate any federal, state or foreign securities laws or applicable
policies of the Company, and the Administrator may provide in its discretion
that any time periods to receive shares of Common Stock (or other benefits)
subject to the Award are tolled or extended during a period of suspension or
delay; provided, however, that any such delay, suspension, tolling or extension
shall not apply to any Shares subject to an effective Rule 10b5-1 trading plan.

19. Counterparts; Further Instruments. This Agreement may be executed in two or
more counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. The parties hereto agree
to execute such further instruments and to take such further action as may be
reasonably necessary to carry out the purposes and intent of this Agreement.

[Signature Page to Follow]

 

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been executed on behalf of the Company
and by the Participant effective as of the Effective Date stated on page one of
this Agreement.

 

RF MICRO DEVICES, INC. By:  

 

  Robert A. Bruggeworth   President and Chief Executive Officer

 

Attest:   William Priddy Secretary & Chief Financial Officer

[Signature page of Participant to follow on Schedule A/Grant Letter]

 

 

6



--------------------------------------------------------------------------------

2003 Stock Incentive Plan of RF Micro Devices, Inc.

Restricted Stock Unit Agreement

(Performance-Based and Service-Based Award for Senior Officers)

Schedule A/Grant Letter

1. Award Opportunity.

(a) Pursuant to the terms and conditions of the Company’s 2003 Stock Incentive
Plan, as amended (the “Plan”), you (the “Participant”) are eligible to be
granted an award of restricted stock units (the “Award”) for that number of
Shares (the “Shares”) of Common Stock as may be determined pursuant to Section 1
herein.

(b) No Award will be granted unless at least one of the Performance Objectives
is met during the applicable Performance Period. Each of the Performance
Objectives is expressed as a fixed or variable percentage of the Target number
of shares shown in Section 1(c) below. If a Performance Objective is met, the
Participant shall be granted an Award for a number of shares equal to the Target
multiplied by the percentage assigned to such Performance Objective. One or more
of the Performance Objectives may contain a variable percentage of the Target
shares based on performance of criteria applicable to such Performance
Objective, and the Administrator has the sole discretion to determine if, and to
what extent on a percentage basis, any such Performance Objectives are met. If
all five of the Performance Objectives are fully met, the Participant shall be
granted an Award for the Maximum number of shares (125% of Target) shown in
Section 1(c) below. The Award shall not be granted for a particular Performance
Objective until following the end of the Performance Period for that Performance
Objective and then only if the terms and conditions described in the Agreement
have been met. The actual number of shares which may be subject to the Award
shall be as provided in Section 1(c) below.

(c) Number of Shares Potentially Subject to Award:

      Target Number of Shares (100% of Target):

      Maximum Number of Shares (125% of Target):

(d) The Performance Objectives must be met, if at all, during the applicable
Performance Period. The Administrator has sole discretion to determine if, and
to what extent, any or all Performance Objectives are met and to interpret the
other terms and conditions of this Agreement.

2. Performance Objectives. The Performance Objectives for the applicable
Performance Period pursuant to this Agreement, and the applicable weighting of
each Performance Objective expressed as a percentage of the Target shares, shall
be as stated in Schedule B, attached hereto, the terms of which shall be
incorporated in and constitute a part of the Agreement.

3. Vesting of Award. If the Award is granted in accordance with this Agreement,
the Award shall vest as follows:

(a) General:

(i) The Award shall be deemed vested with respect to fifty percent (50%) of the
Shares subject to the Award on the Award Date, subject to the continued
employment or service of the Participant with the Company or a related entity
through such vesting date;

(ii) The Award shall be deemed vested with respect to an additional twenty-five
percent (25%) (for a total of seventy-five percent (75%)) of the Shares subject
to the Award on the first anniversary of the earliest Award Date applicable to
any Performance Objective covered by this Agreement, subject to the continued
employment or service of the Participant with the Company or a related entity
through such vesting date; and

 

A-1



--------------------------------------------------------------------------------

(iii) The Award shall be deemed vested with respect to an additional twenty-five
percent (25%) (for a total of one hundred percent (100%)) of the Shares subject
to the Award on the second anniversary of the earliest Award Date applicable to
any Performance Objective covered by this Agreement, subject to the continued
employment or service of the Participant with the Company or a related entity
through such vesting date.

(b) Special Post-Termination Vesting Terms: Notwithstanding the provisions of
Section 3(a), the following terms shall apply:

(i) In the event of the Participant’s termination of employment or service for
cause (as defined in the Plan), the Award (and any remaining right to underlying
Shares) shall be forfeited immediately.

(ii) In the event of the Participant’s termination of employment or service due
to death, the Award (and any remaining right to underlying shares) shall be
forfeited automatically effective as of the date of the Participant’s death.

(iii) In the event of the Participant’s termination of employment or service for
any reason other than death or for cause (including termination due to
disability), the Award shall continue to vest according to the Vesting Schedule
stated in Section 3(a) above of this Schedule A as if the Participant had
remained an employee of, or service provider to, the Company, but only if the
Participant enters into a noncompetition agreement (the “Noncompetition
Agreement”), and, if so determined by the Company, a severance or other similar
agreement (the “Severance Agreement”) with the Company, in each case in form
acceptable to the Company and containing such terms as may be specified by the
Company in the exercise of its discretion, within twenty (20) days following
termination of employment or service (or, if later, by the end of any applicable
statutory revocation period) and abides by the terms of such Noncompetition
Agreement and, if applicable, Severance Agreement. In the event that the
Participant fails to enter into such Noncompetition Agreement and, if
applicable, Severance Agreement, within twenty (20) days following his
termination of employment or service (or, if later, by the end of any applicable
statutory revocation period), the Award (and any remaining right to underlying
Shares) shall be deemed forfeited in its entirety as of the date of the
Participant’s termination of employment or service. If the Participant enters
into the Noncompetition Agreement and, if applicable, the Severance Agreement,
and the Administrator determines in the exercise of its discretion that the
Participant has committed a material breach or violation of the Noncompetition
Agreement, the Severance Agreement or the Inventions, Confidentiality and
Nonsolicitation Agreement previously entered into between the Company and the
Participant (the “ICN Agreement”) at any time on or prior to the date the last
installment of Shares covered by the Award vests under this Agreement (without
regard to when the Administrator first discovers or has notice of such breach or
violation), then, in addition to any other remedies available to the Company at
law or in equity as a result of such breach or violation, (A) the Award (and any
remaining right to underlying Shares) shall immediately be forfeited in its
entirety; (B) any Shares subject to the Award that vested following termination
of employment or service shall immediately be forfeited and returned to the
Company (without the payment of any consideration for such Shares, including
repayment of any amount paid by the Participant with respect to taxes related to
the grant or vesting of the Award), and the Participant shall cease to have any
interest in or right to such Shares and shall cease to be recognized as the
legal owner of such Shares; and (C) any Gain (as defined herein) realized by the
Participant with respect to any Shares issued

 

A-2



--------------------------------------------------------------------------------

following termination of employment shall immediately be paid by the Participant
to the Company. For the purposes herein, “Gain” shall mean the fair market value
(as defined in the Plan) of the Company’s Common Stock on the date of sale or
other disposition, multiplied by the number of Shares sold or disposed of. If
the Participant terminates service for reasons other than death or cause, and
subsequently dies, to the extent the Award is not fully vested as of the date of
the Participant’s death, the Award shall automatically fully vest effective as
of the date of Participant’s death. The Administrator shall have discretion to
determine the basis for termination, whether any breach of the Noncompetition
Agreement, the Severance Agreement or the ICN Agreement has occurred and to
otherwise interpret this Section 3.

(iv) Any shares of Common Stock issuable to the Participant following
termination of employment or service pursuant to Section 3(b) herein shall be
issued in accordance with the vesting schedule stated in Section 3(a) above and
shall be distributed on such vesting dates or a later date(s) within the same
taxable year of the Participant, or, if later, by the 15th day of the third
calendar month following the date(s) specified in Section 3(a) and the
Participant shall not be permitted, directly or indirectly, to designate the
taxable year of distribution, or shall otherwise be made in accordance with Code
Section 409A and related regulations.

By my signature below, I, the Participant, hereby acknowledge receipt of this
Grant Letter and the Restricted Stock Unit Agreement (the “Agreement”) effective
as of                     , between the Participant and the Company which is
attached to this Grant Letter. I understand that the Grant Letter and other
provisions of Schedule A and Schedule B herein are incorporated by reference
into the Agreement and constitute a part of the Agreement. By my signature
below, I further agree to be bound by the terms of the Plan and the Agreement,
including but not limited to the terms of this Grant Letter and the other
provisions of Schedule A and Schedule B contained herein. The Company reserves
the right to treat the Award and the Agreement as cancelled, void and of no
effect if the Participant fails to return a signed copy of the Grant Letter
within 30 days of receipt.

 

Signature:  

 

    Date:    

Note: If there are any discrepancies in the name shown above, please make the
appropriate corrections on this form and return to Todd Bender, RF Micro
Devices, Inc., 7628 Thorndike Road, Greensboro, NC 27409-9421. Please retain a
copy of the Agreement, including this Grant Letter, for your files.

 

A-3



--------------------------------------------------------------------------------

2003 Stock Incentive Plan of RF Micro Devices, Inc.

Restricted Stock Unit Agreement

(Performance-Based and Service-Based Award for Senior Officers)

Schedule B

Performance Period and Performance Objectives

Performance Period

The Performance Period is the period beginning                     , 20    , and
ending on                     , 20    ; provided that for the
            Performance Objective identified in Schedule B attached hereto, the
“Performance Period” is the period beginning                     , 20     and
ending on the earlier of (i) the date following the end of the Performance
Period for the other Performance Objectives as specified above on which the
Administrator determines that such Performance Objective has been met, or
(ii)                     , 20    .

[Identify any Objectives that have different Performance Periods and specify the
Period(s)]

Performance Objectives

The Performance Objectives for the Performance Period(s) applicable to the
Participant pursuant to the Agreement are as follows:

[Insert Performance Objectives]

 

B-1